THE COURT
A petition has been filed in this cause for an order to transfer the appeal to this court; the appeal having, as it is claimed, been erroneously taken to the district court of appeal. The court desires to state what they consider the correct practice in cases where the notice is of an appeal to the wrong court. In all such cases, of course, the appellant will file the record in the court to which his appeal has been taken, and the proper practice is to make the motion to transfer in that court. Until the cause is' transferred, the matter is pending there, and that court, whether the supreme court or the district court of appeal, is, as we construe the constitu*769tional provision on the subject, authorized to make the proper order for the transfer of the cause.
For this reason alone the petition is denied.